30 B.R. 32 (1983)
In re INTERSTATE RESTAURANT SYSTEMS, INC., Hospitality Restaurants, Inc., Debtors.
Bankruptcy Nos. 82-01847-BKC-TCB, 82-01858-BKC-TCB.
United States Bankruptcy Court, S.D. Florida.
May 26, 1983.
Stanley Beiley, Miami, Fla., for debtors.
Lawrence Schantz, Miami, Fla., for Creditors Committee.

ORDER ON FEE APPLICATIONS
THOMAS C. BRITTON, Bankruptcy Judge.
These chapter 11 cases were filed in September, 1982. A creditors' committee was appointed for unsecured creditors and on November 23, 1982, the employment of an attorney, L.M. Schantz, was authorized. (C.P. No. 116) Reorganization has been successful and a plan has been presented for confirmation. On May 23, a hearing was held to consider a fee application for the attorneys and for two members of the committee.
Schantz has applied for $17,961 fees for his services and those of his firm for 117 hours spent and 14 hours anticipated. This represents an average hourly charge of $137 which ordinarily would be deemed excessive in consideration of the services performed, however, payment for this type of employment is somewhat contingent and the fee is not unreasonable in the light of that contingency. The debtor has recommended approval of the fees.
Schantz seeks reimbursement for $996 expenses. Here again, the debtor has recommended *33 payment. The requested fee $17,961 and the requested reimbursement for expenses, $996 are each approved.
A. Zahn, the secretary for the creditors committee, has applied for compensation for his services (estimated at 114 hours) in the amount of $5,700 and reimbursement of his travel expenses, $2,267. T.C. DeAngelo, chairman of the committee, has also applied for reimbursement of his travel expenses, $3,945. There is no basis under the code for compensating the time of members of the creditors committee or reimbursing them for their expenses. There is no authorization for reimbursement of any expense incurred by the creditors committee, other than reasonable compensation for "a professional person" employed under § 1103. See § 507(a)(1), § 503(b)(2), § 330(a) and § 1103. In the absence of any specific provision for reimbursement of these expenses from the debtor's estate, they are disallowed.
Former Rule 11-29, which authorized reimbursement of expenses incurred by committee members serving on a Chapter XI creditors committee under the former Act, but which expressly denied compensation for the services of the committee members, has been superseded by § 1103.